Cite as 2017 Ark. App. 49


                 ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CR-16-175



                                                Opinion Delivered: February   1, 2017
WESLEY GENE HOLLAND
                                APPELLANT
                                                APPEAL FROM THE CLEVELAND
                                                COUNTY CIRCUIT COURT
V.                                              [NO. CR-2014-48-5]


STATE OF ARKANSAS                          HONORABLE DAVID W. TALLEY,
                                  APPELLEE JR., JUDGE
                                                AFFIRMED; MOTION
                                                TO WITHDRAW GRANTED


                         RAYMOND R. ABRAMSON, Judge

        Wesley Gene Holland appeals his convictions of second-degree sexual assault and

 residential burglary. On appeal, Holland argues that the circuit court erred in denying his

 directed-verdict motions. We affirm. 1

        On October 17, 2014, the State charged Holland with the rape of J.W. On August

 21, 2015, the State added the charge of residential burglary. The case proceeded to a jury

 trial on October 20, 2015.

        At trial, J.W. testified that on September 10, 2014, she was bathing in her home

 when her mother knocked on the front door. She explained that she answered the door

 without dressing, spoke with her mother for a minute, and then returned to the bathtub.



        1
         This is the second time this case has been before us. We originally ordered a
 supplemental addendum due to deficiencies. Holland v. State, 2016 Ark. App. 492.
                                 Cite as 2017 Ark. App. 49

She noted that shortly thereafter, her nine-year-old son entered the bathroom and told her

that Holland, their neighbor, was at the door. She testified that she planned to dress herself

and meet Holland at the door; however, while she was still in the bathtub, Holland appeared

in the bathroom. She testified that he sat on the toilet and stated, “Let me see your boobs.”

She noted that she had drawn the shower curtain, which concealed her in the bathtub. She

testified that Holland then opened the shower curtain, penetrated her vagina with his finger,

and touched her breast. She noted that the penetration lasted two or three minutes. She

stated that she told him to stop and that she tried to slap his hand, but he persisted. She

explained that he eventually stopped, told her not to tell anyone about the incident, and left

the house.

       J.W.’s son, D.W., testified that he answered the door for Holland on September 10,

2014. He stated that Holland asked for his mother and he told Holland that she was in the

bathtub. He explained that he went to tell his mother and, when he returned, Holland had

entered the house. He noted that Holland then told him to go play outside.

       J.W.’s mother testified that she went to her daughter’s house on September 10, 2014,

and that her daughter answered the door without clothes. She stated that she talked to her

daughter for a minute and then left. She explained that, as she drove away, Holland stopped

and asked her, “Well, I don’t want to sound nasty, but was [J.W.] naked?” She responded,

“Well, she’s trying to get a bath.”

       John Bolland, with the Cleveland County Sheriff’s Department, testified that he

interviewed Holland on September 10 and 11, 2014, and the State played audio recordings

of the interviews. In the September 10 interview, Holland admitted that he touched J.W.’s


                                              2
                                 Cite as 2017 Ark. App. 49

breast but denied that he had touched her vagina. He stated that he only touched the top of

her leg. In the September 11 interview, Holland admitted touching J.W.’s breast and vaginal

area. He denied penetrating her vagina but stated, “[I]f I did, I was unaware of it.”

       After the State presented its case, Holland moved for directed verdicts on both

charges. As to the residential-burglary charge, Holland argued that the State failed to prove

that (1) he unlawfully entered J.W.’s residence or unlawfully remained there and (2) he

entered the residence with the purpose of committing an offense punishable by

imprisonment. As to the rape charge, Holland asserted that the State failed to prove that he

touched J.W. to receive sexual gratification. The court denied both motions.

       Holland then testified on his own behalf and denied touching J.W.’s breast or vagina.

He explained that he confessed to touching J.W. to Bolland in the September 10 and 11

interviews because Bolland coerced him into making the statements.

       Following his testimony, Holland renewed his directed-verdict motions, and the

court denied them. The jury then deliberated and found Holland guilty of residential

burglary and the lesser-included offense of second-degree sexual assault. The jury sentenced

him to ten years’ imprisonment for residential burglary and twenty years’ imprisonment for

second-degree sexual assault. Holland timely appealed his convictions to this court. On

appeal, Holland argues that the circuit court erred in denying his motions for directed

verdict as to both charges.

       A directed-verdict motion is a challenge to the sufficiency of the evidence. Davis v.

State, 2016 Ark. App. 274, 493 S.W.3d 339. When the sufficiency of the evidence is

challenged in a criminal conviction, the evidence is viewed in the light most favorable to


                                              3
                                  Cite as 2017 Ark. App. 49

the verdict, and only the evidence supporting the verdict is considered. Robinson v. State,

2016 Ark. App. 240, 491 S.W.3d 481. We will affirm if the verdict is supported by

substantial evidence—evidence of sufficient force and character that it will, with reasonable

certainty, compel a conclusion one way or the other, without resorting to speculation or

conjecture. Id. Circumstantial evidence may constitute substantial evidence to support a

conviction; to be substantial, circumstantial evidence must exclude every other reasonable

hypothesis than the guilt of the accused; that determination is a question of fact for the trier

of fact. Id. Weighing the evidence, reconciling conflicts in the testimony, and assessing

credibility are all matters exclusively for the trier of fact, in this case the jury. Davis, 2016
Ark. App. 274, 493 S.W.3d 339. The jury may accept or reject any part of a witness’s

testimony, and its conclusion regarding credibility is binding on the appellate court. Id. We

first address Holland’s sufficiency arguments concerning his residential-burglary conviction.

       Arkansas Code Annotated section 5-39-201(a)(1) (Repl. 2013) sets forth the offense

of residential burglary:

       A person commits residential burglary if he or she enters or remains unlawfully in a
       residential occupiable structure of another person with the purpose of committing in
       the residential occupiable structure any offense punishable by imprisonment.

Thus, the offense of residential burglary requires proof of two elements: (1) that the person

entered or remained unlawfully in the residence and (2) that the person did so with the

purpose to commit a felony in that residence. Holt v. State, 2011 Ark. 391, 284 S.W.3d 498.

Holland challenges both elements.

       As to the first element, Holland asserts the evidence is insufficient because the State

presented no evidence that J.W. or her son denied Holland’s entry into the house or told



                                               4
                                 Cite as 2017 Ark. App. 49

him to leave. Regardless of whether J.W. or her son denied Holland’s entry or told him to

leave, our supreme court has held that a person’s license or privilege to enter a home is

revoked once that person inflicts injury upon the owner. See id.; see also Rose v. State, 2015
Ark. App. 563, 472 S.W.3d 167.

       As to the second element, Holland asserts that the State presented insufficient

evidence that he entered J.W.’s house with the intent to commit an offense punishable by

imprisonment. We again find Holland’s argument unavailing. Purpose can be established by

circumstantial evidence, and often this is the only type of evidence available to show intent.

Burris v. State, 2015 Ark. App. 126 (citing Whitfield v. State, 2014 Ark. App. 380, 438 S.W.3d
289). The circumstances established by the evidence must be such that the requisite purpose

of the accused can reasonably be inferred, and the evidence must be consistent with the guilt

of the accused and inconsistent with any other reasonable conclusion. Id. Here, the evidence

showed that shortly before Holland entered J.W.’s house, he asked J.W.’s mother whether

J.W. was dressed, and she told him that J.W. was in the bath. The evidence further showed

that Holland then immediately went into J.W.’s house, entered the bathroom, opened the

shower curtain, touched her breast, and touched her vagina. From this evidence, the jury

could have inferred Holland intended to sexually assault J.W. Accordingly, we hold that the

evidence is sufficient to support Holland’s conviction for residential burglary.

       Holland additionally argues that the evidence is insufficient to support his conviction

for second-degree sexual assault. Specifically, he argues that the State failed to show he




                                              5
                                  Cite as 2017 Ark. App. 49

intended to receive sexual gratification from his encounter with J.W. 2 A person commits

sexual assault in the second degree if the person engages in sexual contact with another

person by forcible compulsion. Ark. Code Ann. § 5-14-125(a)(1) (Supp. 2015). “Sexual

contact” means any act of sexual gratification involving the touching, directly or through

clothing, of the sex organs, buttocks, or anus of a person or the breast of a female. Ark.

Code Ann. § 5-14-101(10). “Our case law makes clear that when sexual contact occurs,

and there is no legitimate medical reason for it, it can be assumed that such contact was for

sexual gratification and the State need not offer direct proof on that element.” Ross v. State,

2010 Ark. App. 129, at 4. In this case, J.W. testified that Holland entered her home and

touched her breast and vagina while she was in the bathtub. Accordingly, it can be assumed

that the sexual contact was for sexual gratification.

       Affirmed; motion to withdraw granted. 3

       GLOVER and MURPHY, JJ., agree.

       N. Mark Klappenbach, for appellant.

       Leslie Rutledge, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., for appellee.




       2
          We note that at trial, Holland moved for a directed verdict only as to the rape
charge, not the lesser included offense of second-degree sexual assault. However, both rape
and second-degree assault require sexual gratification, and Holland addressed the sexual-
gratification requirement in his motion for a directed verdict. See Davis v. State, 362 Ark.
34, 39, 207 S.W.3d 474, 479 (2005) (“[I]t is not necessary to specifically state the lesser-
included offense by name, as long as the elements of that lesser-included offense are
addressed in the directed-verdict motion.”); see also Ark. Code Ann. § 5-14-101(1), -103(a).
       3
         On December 22, 2016, appellant’s counsel filed a motion to withdraw as counsel
citing his election to this court.

                                               6